Exhibit 10.3



AMENDMENT 20
TO THE
OEM PURCHASE AGREEMENT


This Amendment No. 20 (the “Amendment”) to that certain OEM Purchase Agreement
(No. CW7256 / Legacy No. PRO1526-031701), which has an effective date of
December 16, 2002 and as amended (the “Agreement”), and which is by and between
Hewlett-Packard Company (herein “HP”) and Brocade Communications Systems, Inc.
and Brocade Communications Switzerland SARL (collectively referred to herein as
“Supplier”).


RECITALS


WHEREAS, HP and Supplier have previously entered into the Agreement stated
above, which at Section 9.1 set forth warranty terms for OEM Product sold by
Supplier and purchased by HP pursuant to the Agreement;


WHEREAS, HP and Supplier entered into Amendment No. 3 to the Agreement, which
Amendment No. 3 has an effective date of February 1, 2003, and which amended the
warranty terms in Section 9.1 of the Agreement; and


WHEREAS, HP and Supplier desire to amend further the warranty terms in Section
9.1 of the Agreement as herein provided.


TERMS:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree as follows:


1.
The effective date (“Effective Date”) of this Amendment is the date of the last
signature below. Capitalized terms used herein, unless otherwise defined, will
have the meanings given in the Agreement. This Amendment is subject to the
Agreement, and in the event of any conflict between a provision of the Agreement
and a provision in this Amendment, then the provision of this Amendment will
govern. This Amendment may be signed in original or emailed counterparts, and
each counterpart will be considered an original, but all of which together will
constitute one and the same instrument.



2.    HP and Supplier delete Section 9.1 language agreed to by the parties in
Amendment No. 3.


3.    HP and Supplier amend Section 9.1 to add the following language in Section
9.1 of the Agreement:


“9.1 Product Warranties. Supplier represents and warrants to HP that, for a
period of [***] from the date of HP Extraction for each hardware OEM Product
unit and [***] for embedded Software (media replacement only), that all OEM
Products under this Agreement will:
            
(1)
Be manufactured, processed, and assembled by Supplier or by companies under
Supplier’s direction;

(2)
Conform to the then-current Specifications and other criteria referred to in
this Agreement or agreed to by the parties in writing;

(3)
Be new, except as otherwise provided by the parties;

(4)
Conform strictly to the requirements of all Orders as set forth under the terms
and conditions of this Agreement;

(5)
Be free from defects in design, material, and workmanship;

(6)
Be free and clear of all liens, encumbrances, restrictions, and other claims
against title or ownership.”



4.
The Agreement continues in full force and effect, and except as may be expressly
set forth in this Amendment, the Agreement is unchanged.







[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Page 1 of 2
 
 
HP/Supplier Confidential
 
 




--------------------------------------------------------------------------------

Exhibit 10.3



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as indicated below.




BROCADE COMMUNICATIONS SYSTEMS INC.
 
HEWLETT-PACKARD COMPANY
 
 
 
/s/ Paul S. Brodie
 
/s/ Aron Bishop
Authorized Representative
 
Authorized Representative
 
 
 
1/30/15
 
2/12/15
Date
 
Date
 
 
 
Paul S. Brodie
 
Aron Bishop
Printed Name
 
Printed Name
 
 
 
Vice President, Corporate Accounts
 
Procurement Manager
Title
 
Title



BROCADE COMMUNICATIONS SWITZERLAND, SARL.
 
/s/ Pierre Mattenberger
Authorized Representative
 
Date
February 3rd, 2015
 
Printed Name
Pierre Mattenberger
 
Director
Title
































Page 2 of 2
 
 
HP/Supplier Confidential
 
 


